ORIGINAL                                          04/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0070


                                          DA 22-0070
                                                                         Fl
DAVID SNYDERS,                                                            APR 1 1 2022
                                                                       Bowen Greenwood
              Plaintiff and Appellant,                               Clerk of Suprerne Court
                                                                        Stata   kAnnta,


      v.                                                              ORDER
PROFESSIONAL PROPERTY MANAGEMENT,

              Defendant and Appellee,


      David Snyders is appealing a February 2, 2022 order denying his appeal from a
Missoula County Justice Court decision. The Montana Rules of Appellate Proced
                                                                                   ure
("M. R. App. P.") set forth specific requirements for the content and format of briefs
submitted to this Court to facilitate its review. After reviewing the Appellant's openin
                                                                                         g
brief filed on April 11, 2022, this Court has determined that the brief does not comply
with the Rules and must be resubmitted. Snyder must include the following require
                                                                                  d
information:
      Under M. R. App. P. 11(6)(b), a cover page with the name of the district court
from which the appeal is taken; the name of the judge presiding over the district court
proceeding; the name and contact information of the Appellee's attorney; and the
                                                                                 title of
the brief (i.e., "Appellant's Opening Brier).
      Under M. R. Civ. P. 12(1):
           a table of contents with page references ("Table of Contents")
           a table of cases, statutes, and other authorities cited ("Table of Authorities");
           a statement of the issues presented for review ("Statement of Issues");
           a statement of the case, briefly indicating the nature and procedure of the case
           ("Statement of the Case");
           a statement of the facts with citations to the district court record ("Statement of
           Facts");
           a statement of the standard of review as to each issue raised, together with a
           citation of authority ("Standard of Review");
           a brief summary of the Appellant's argument on appeal ("Summary of
           Argument");
          an argument stating the Appellant's allegations, and the reasons supporting
          those allegations, with citations to legal authorities and the record
          ("Argument"); and
          a short conclusion ("Conclusion").
The Court has a Civil Appellate Handbook that Snyders may consult to assist him in
making the needed revisions to the brief and will have the Clerk provide him a copy.
       IT IS THEREFORE ORDERED that the signed original and seven copies of the
referenced brief be returned for revisions necessary to comply with the specified Ru1es;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant,
together with a copy of this Court's Civil Appellate Handbook, and to mail a true copy of
this Order to all counsel upon whom the brief was served.
      DATED this f/ day of April, 2022.

                                                        For the Court,




                                                        By


                                             2